Citation Nr: 1123736	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-31 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina



THE ISSUE

Whether new and material evidence had been received to reopen the claim for service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure (Agent Orange).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from  July 2009 rating decisions issued by the RO.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.

Also, a veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2010).

In the Veteran's VA Form 9, Appeal to the Board, the Veteran requested a hearing by videoconference before a Veterans Law Judge.  The Veteran reiterated his request, through his representative, in a May 2011 Motion to Remand for Videoconference Hearing.

No hearing has been scheduled in this case.  In light of the request, the case is remanded so that the Veteran can be scheduled for an appropriate hearing.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take appropriate steps to schedule the Veteran for a videoconference hearing with a Veterans Law Judge at the earliest possible date.  Any indicated development consistent with this request should be undertaken.  

Thereafter, if not otherwise indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


